Title: To Benjamin Franklin from La Rochefoucauld, [12 February 1778]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin



  Jeudi 12 [February, 1778]
  Di meliora piis erroremque hostibus illum
Le Duc de la Rochefoucauld n’auroit pas actuellement le loisir de traduire la lettre d’Amicus; et d’ailleurs il n’a pas les connoissances de banque nécessaires pour être sur de la bien traduire. Si donc Monsieur franklyn jugeoit à propos de la faire publier en françois, le Duc de la Rochefoucauld se chargeroit volontiers de la faire passer au Rédacteur du Journal qui entend ces matieres.
Il prendra cependant la liberté de lui observer que les principes de cet écrit ne paroissent pas bien sains, mais c’est une question sur laquelle il sent trop son insuffisance pour prononcer; il se contentera de joindre ici un billet de M. Turgot qu’il prie Monsieur franklyn de lui renvoier.
Il le prie aussi de vouloir bien lui mander s’il est vrai que New-Yorck soit pris; il espere que Messieurs franklyn et M. Deane n’oublieront pas leur engagement à l’hotel de la Rochefoucauld pour Lundi 16.
 
Notation: la Rochefoucault
